689 N.W.2d 231 (2004)
RICHARD
v.
NORTHVILLE PSYCHIATRIC HOSP.
No. 126356.
Supreme Court of Michigan.
November 29, 2004.
SC: 126356, COA: 244918.
On order of the Court, the application for leave to appeal the March 23, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration of the question whether the circuit court properly dismissed the plaintiff's civil rights claims pursuant to Nummer v. Dep't of Treasury, 448 Mich. 534, 533 N.W.2d 250 reh. den. 449 Mich. 1204, 535 N.W.2d 790 cert. den. 516 U.S. 964; 116 S. Ct. 418; 133 L. Ed. 2d 335 (1995). In all other respects, leave to appeal is DENIED.
We do not retain jurisdiction.